     Case 1:19-cv-01459-DAD-JLT Document 27 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD F. MARTINEZ,                             Case No. 1:19-cv-01459-DAD-JLT (PC)
12                      Plaintiff,                    ORDER DISCHARGING ORDER TO
                                                      SHOW CAUSE
13           v.
                                                      (Doc. 23)
14    D. BAUGHMAN, et al.,
15                      Defendants.
16

17          On June 18, 2020, the Court issued an order to show cause regarding the failure of the

18   California Department of Corrections and Rehabilitation to file a “Notice of E-Service Waiver”

19   within the time provided by the Court. (Doc. 23.) CDCR filed a Notice of E-Service Waiver on

20   June 22, 2020. (Doc. 24.) The California Attorney General’s Office subsequently responded to

21   the order to show cause on behalf of CDCR. (Doc. 26.) Upon review of the response and in light

22   of CDCR’s filing of the notice, the Court discharges the order to show cause.

23
     IT IS SO ORDERED.
24

25      Dated:     July 1, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
